Proposed hearing of the Commission on crimes of genocide, crimes against humanity and war crimes committed by totalitarian regimes (8 April 2008) (debate)
The next item is the Commission statement on crimes of genocide, crimes against humanity and war crimes committed by totalitarian regimes.
Vice-President of the Commission. - (FR) Mr President, ladies and gentlemen, I should like to report on the hearing on crimes committed by totalitarian regimes in order to address legitimate concerns raised by Parliament.
On 8 April 2008 the Commission and the Slovenian Presidency held a hearing on crimes committed by totalitarian regimes. This hearing was requested by the Council in April 2007 during the negotiations on the Framework Decision on combating racism and xenophobia. The purpose of the hearing was to gain a better understanding of how the Member States have coped with the legacy of totalitarian crimes and of the nature of the methods and practices that have been adopted in order to face up to this challenge.
The hearing focused on two main themes: the recognition of totalitarian crimes, and reconciliation. Given the sensitive nature of this issue and to prevent the matter from being exploited in any way, the Commission was keen for this debate to be, first and foremost, a debate among independent experts and academics from a variety of backgrounds who were committed to a scientifically based approach. The Member States were invited to attend, as was the European Parliament, and I am delighted that many MEPs were given the opportunity to take part in the debate. The hearing was conducive to constructive and dispassionate debate. In general, four issues emerged from the discussions that were of particular concern to the Commission.
Firstly, there is the feeling that the old Member States should be made more aware of the tragic past of the new Member States. This lack of recognition should be carefully reviewed so as to avoid the Union being divided on such a serious matter, one which should actually unite us.
Secondly, it emerged from the debates that establishing the truth is a prerequisite for reconciliation. The spirit of reconciliation that informs the process of European integration is more important now than ever before. The various experiences of reconciliation discussed during the hearing demonstrated how complex this task is, but also that there is reason to be optimistic. They show that respect for fundamental rights is an essential factor in achieving genuine reconciliation.
Thirdly, there seem to be many different ways of dealing with the issues of recognition and reconciliation. There is no one-size-fits-all model, and each Member State must find whichever one best suits its circumstances.
Finally, the debates revealed that the European institutions are being called on to address these issues more fully. During the hearing, a group of participants submitted a document in which they put forward a large number of proposals for action. The Commission has noted this call for greater European involvement on these issues; however, it must be emphasised that it is up to each Member State to find its own way of dealing with the remembrance of these crimes and of addressing these issues. The European Union cannot replace the Member States in this task. The European Union has very few powers to act in this area. Its role is to facilitate this process by encouraging discussion, fostering the sharing of experience and best practices, and bringing the various players together.
All contributions to the hearing must now be analysed; however, I should like to reiterate the Commission's determination to continue the process set in motion by the Council Declaration of April 2007. The Commission must report to the Council two years after the Framework Decision on combating racism and xenophobia enters into force, after which time, it will be possible to hold a political debate.
In the meantime, the Slovenian Presidency plans to publish the contributions received during the hearing. For its part, the Commission intends to initiate a study to gain a factual overview of the various methods, legislation and practices used in the Member States to deal with the issue of remembering totalitarian crimes.
With regard to the importance of the educational and citizenship aspects, the Commission will also consider how existing Community programmes can be further used to raise awareness of these issues across Europe.
In conclusion, it is important to promote an objective and dispassionate discussion of these issues, and to move forward gradually within the limits of the powers of the Union. The Commission is naturally prepared to participate fully in this process.
on behalf of the PPE-DE Group. - Mr President, while talking, debating and approaching an essential common position on the evaluation of crimes of totalitarian regimes in Europe, one obstacle is most evident as a barrier to more rapid moral and legislative success.
That main obstacle is the hardly understandable position of today's Russian Government. As far as the crimes committed in the Stalinist past of the USSR are concerned, instead of distancing themselves with proper condemnation of gross crimes against humanity, war crimes and other wrongdoings, Russia's ruling elite is not following the good example of denazified Germany.
No, the Soviet Führer, Stalin, is praised, his own and his gang's crimes denied or marginalised and the victims humiliated and mocked. This strange political behaviour, so detrimental to Russia itself, cannot tear out the truth about deeds but continues to affect wrongly our European standards and fairness of evaluations.
We should realise how such hypocrisy and double standards are helpful for various neo-Nazis etc. If anyone says: well, before official Russia changes its mind, we have to freeze ours and follow the Kremlin's mind or postpone our evaluations and decisions, that is an entirely and deeply wrong stance.
No matter how harshly Russian-State-hired political historians will try to rewrite the European history of the facts, the two bloodiest international tyrannies of the 20th century, along with the smaller national dictatorships, should and will be assessed properly. This has to be the best way Europe can assist the Russia of the future.
on behalf of the PSE Group. - (NL) Mr President, our group helped to bring about this debate because we are concerned at the growing number of party-political interpretations of the past. I speak here not just as a politician, as a Social Democrat, but as a historian too. Interpretations of this kind often perpetuate myths which can be a breeding ground for xenophobia, for example, because they only present one side of the story. That, of course, is very dangerous in a Europe of great diversity, including ethnic diversity.
There are no easy answers to difficult questions of history. That misconception is often created by those who put a populist spin on historical events. Falsifying the past is also used to make people forget it, for example denying the Holocaust or covering up the crimes of other totalitarian regimes. And there is also the danger of being selective. Historical criteria are sometimes applied to one situation and not to another. Sometimes no distinction is made at all and one situation is judged in the same way as another. The result is that people get confused and do not know how they ought to feel about the past - the politicians have hijacked historical truth because it is all too easy to draw comparisons.
Our group sees this as especially important this year, as this year we commemorate the Prague uprising, the Prague Spring, but also Kristallnacht. We think it is important that Commission and the Council should give a lead and encourage a debate based on facts, based on scientific research. Not in an attempt to reach some kind of common position, but to ensure people realise that our discussion is based on correct information. And to ensure that the debate can be continued properly.
Once again I should stress that the aim here is not, of course, to airbrush important and terrible episodes out of our history. Of course not, the aim above all is to learn from them. But we have to make sure that history is not misused. This is an important moral issue. I think it is important to make the point once again that in our debate this afternoon and this evening we should also give the floor to a number of fellow Members who have had personal experience of the consequences of totalitarian regimes. For us this is an important debate, which we shall certainly be taking further in the course of the year.
on behalf of the ALDE Group. - Mr President, I believe that all the wrongs committed by totalitarian regimes - whether fascist, communist or Stalinist - must be thoroughly exposed. But I am not in favour of criminalising in themselves the denial or condoning of such crimes, whether the Holocaust, the Shoah, genocide war crimes or crimes against humanity committed by any totalitarian or authoritarian regimes, any more than I am in favour of the criminalising of the so-called public provocation or apology for - or glorification of - terrorism. In all these cases, I believe that freedom of speech should be paramount, and that criminal law should only be brought in when there is clear incitement to hatred, to violence or to terrorism. Any freedom of expression is essential to establishing the truth.
One theme of the hearing was redress for injustice, and it is not possible to have justice without truth. The greatest illustration of this was in the Truth and Reconciliation Commission in South Africa. And I believe that one of the proudest achievements of the European Union and its Member States in the last decade was the establishment of the International Criminal Court. But there are still many people walking the planet who are walking with impunity, and I believe that we are not doing enough in Europe to bring them to justice. I do not know what happened to the spirit that led the EU to support the International Criminal Court, when it came to being honest about collusion in torture flights and secret prisons. We have had no satisfactory response from the Member States to our report of a year ago about such collusion.
We learn in the United States that torture at Guantánamo Bay and elsewhere was mandated at the highest level of the Bush Administration. This has led to a tragic loss of moral authority and reputation for the United States. Yes, we must bring truth to these crimes - but do not criminalise what needs to be thoroughly discussed.
on behalf of the UEN Group. - (PL) Mr President, the two most cruel totalitarian regimes of the 20th century, German Nazism and Soviet- and Chinese-style communism, committed heinous crimes. The total number of victims probably exceeds 100 million dead and martyred in the Holocaust and through mass executions and deportations, artificially generated hunger, in death and concentration camps.
The Nazi system murdered people on racial grounds; the communist system for reasons of social class. The ideologies which provided the foundations of these systems excluded whole groups of citizens from the rule of law and designated them for death or for physical and social degradation in order to construct a new, allegedly better society. A special kind of hatred was held towards religions. Within these systems not only was there a monopoly of power, but also one of language, which was turned into a tool of propaganda and terror.
Today, more than 60 years after World War II ended, more than a dozen years after the fall of Soviet communism, it is amazing that within the European Union there are still people who refuse to recognise that communism was a criminal system. Many ruses are being used to relativise communism's past. What moral argument is there to support the contention that the victims of Nazism are more important than those of communism? Why are we unable to produce some common resolution on this?
Commissioner, this is not a matter for individual Member States only. If the Union considers itself to be responsible and competent to deal with racism and xenophobia, it should muster sufficient courage to deplore communist crimes too. I say this not only as a politician, but as a historian. The similarities between both these systems do not necessarily lead to arguments about their compatibility. To stress the uniqueness of communist crimes does not diminish the Nazi crimes at all, and vice versa. Put simply, common decency and remembrance of the countless victims of these regimes requires condemnation of both. The working group we have set up in Parliament, called United Europe United History, which already has some 50 Members, will be soliciting just such a condemnation.
on behalf of the Verts/ALE Group. - (DE) Mr President, ladies and gentlemen, I think our duty in this matter is threefold. First, we must manage to formulate a uniform European interpretation of war and the reasons for war, that is to say a common European memory.
There is no point in continuing with this unending discussion and comparing Stalinist crimes with Nazi crimes. Those are two separate examples of totalitarianism, two separate criminal systems, although they do sometimes have structural similarities. Surely we can take the whole debate about openness, democracy, etc., as expressing a common interpretation. The common response is, for example, the European Union, or the Charter of Fundamental Rights, which basically reflect the lessons learned from those two totalitarian systems that created such destruction on our continent.
Secondly, if we look around us in the world, we see Rwanda, Bosnia, Darfur, and so on. That means the destruction of human beings is continuing. What we need - as Baroness Ludford rightly said - is the International Criminal Court, and common rules. Today we must seek to ensure that all civilised states recognise the International Criminal Court so that crimes of that kind, which differ, which are not all the same, but which are all crimes in some form, really can be brought to justice.
We will only be able to counter such crimes if we can bring those responsible to justice, wherever they are, whether in Guantánamo, in Darfur, or in Bosnia, among Bosnian Serbs. Justice will prevail only if those responsible can be taken to court. Those are the lessons of history and that is why I believe that Commission initiatives of this kind are interesting if, in the end, they lead us to formulate a common, anti-totalitarian position.
on behalf of the GUE/NGL Group. - (FR) Mr President, we will support any move to eradicate racism and xenophobia, promote fundamental rights and, even more so, condemn unreservedly war crimes, crimes against humanity and crimes of genocide. This we will do, whatever the time or the place. In this fight, there can be no taboos, neither with regard to the crimes of the past nor in connection with the tragedies currently taking place all over the world.
In terms of European history, this naturally applies to Nazism. This also applies to the fascist regimes of Mussolini, Pétain, Franco, Salazar, as it does to that of the Greek Colonels. We are also quite prepared to reiterate a radical condemnation of the atrocious crimes committed under Stalin. What happened during the colonial period must not be forgotten either.
Our unwillingness to compromise must surely apply even more to the racist, xenophobic and overtly neo-fascist tendencies that are still tolerated today at a very high level in some of the Member States, both new and old, of the European Union. There is only one thing that might be deemed unacceptable, not by our group especially but by those who have made personal sacrifices in the fight against the worst genocide in modern history, and that is the attempt surreptitiously to trivialise Nazism by placing it in a generic category that includes, in particular, Stalinism and even the regimes existing in central and eastern Europe prior to the fall of the Berlin Wall.
I should like to quote you three statements made recently from among many more on this subject, all of which speak for themselves. Firstly, this excerpt from a statement made by the German Union of Survivors of the Neuengamme Concentration Camp. I quote:
(DE) 'The Neuengamme Association has always opposed equating National Socialism with Stalinism.'
on behalf of the GUE/NGL Group. - (FR) Next, this comment made by the Advisory Board of Former Prisoners of Buchenwald. And I quote: 'Those who seek to generalise distort the significance of Nazi barbarism in Germany's history.'
Finally, these words spoken by the Secretary General of the Central Council of Jews in Germany, denouncing those who venture to draw a comparison between the former GDR and the Nazi regime; and I quote: 'Any attempt to draw a parallel between them is to diminish the magnitude of the denial of rights, deportation and mass extermination of millions of innocent men, women and children during the Nazi dictatorship.'
Thank you for devoting some thought to these statements.
on behalf of the IND/DEM Group. - (PL) Mr President, war is one thing, the destruction of nations and crimes against humanity quite another. Not every war aims to exterminate the losing side, and a nation can be destroyed without war. Often overwhelming hatred against the conquerors and oppressors filled the souls of those being wronged - this is how Hannibal and Mithidrates saw the Romans. But this is not comparable to the feelings of enmity born in the souls of the criminals of the 20th century.
The history of that century came to be much more than just a sum of wrongs suffered by certain nations. It became an addendum to the history of humanity, and of inhumanity. Kant, the philosopher, formulated the following imperative: act so that humanity, in whatever shape, is for you an end, and not merely the means to an end.
The origin of the crime of genocide has often been fiercely debated. It would be better to ask why nobody prevented such crimes at the right time. In totalitarian politics, everything was planned and calculated. Its first prescription was not to reveal anything prematurely, to pretend to be a friend until the last moment. I mention this because today openly para-fascist and para-communist groups exist in many countries. This is why the first two sessions of the European Hearing, on the subject of history of totalitarian crimes, were so important. Let us speak plainly in order to clearly define what may not under any circumstances be subject to the so-called historical revisionism.
Genocide is not a phenomenon which can be opposed by a single nation. It must be opposed by the society of the entire civilised world. This is one of the reasons why it is a common task for the European Union.
(BG) During the 20th century, in addition to the totalitarian regimes of communism and nazism, there is another fact: the atrocious assaults against the human rights of the Bulgarian and the Armenian people by the Ottoman Empire. For almost five centuries, under the rule of the Ottoman state, the violence against the Bulgarian people was marked by the features of genocide. A considerable part of the Bulgarian population was taken away into slavery, exterminated or forcibly converted to Islam, which is basically a purposeful ethnic cleansing. Another undeniable fact is the forcible deportation and killing of over one and a half million Armenians by the Turkish authorities between 1915 and 1917. All of these acts against Bulgarians and Armenians fully match the elements of crimes defined in UN instruments on the prosecution and punishment of genocide. The recognition of genocide against Armenians and Bulgarians would send a clear signal to the Republic of Turkey to assume its liability and apologize for the five centuries of oppression against the Bulgarians and for the crimes and mass murders committed, and to compensate the heirs of refugees for the suffering and for the private estates stolen from them which remain on Turkish territory.
(FR) Commissioner, forgive me, but I was very deeply shocked by your introduction to this debate. You told us that the Commission had held a dispassionate debate on crimes against humanity. You spoke of how complex this task is, and, in conclusion, you said that the European Union had very few powers in this area.
When she was two months old, the wife of your Estonian colleague, Sim Kallas, with whom you are well acquainted, was deported by Stalin, along with her mother and grandmother. Another of your colleagues, Mr Frattini, who will soon be leaving us, said in his letter to Mr Landsbergis: 'Your history - referring to Lithuania's suffering under Stalin - your history is our history.'
Commissioner, in your reply, perhaps you could explain things in greater depth, as it may be that I have misunderstood. I believe that it is here in Parliament and in the Council that a great deal has been done to remember the forgotten dead. For we do not talk like politicians; we address the general public. There are people still living today in Poland and in the Baltic States who have lost their parents, their grandparents, but no one remembers them. I do not believe that a debate on the suffering of six million Jews can be dispassionate. Therefore, the length of such a debate and the manner in which it is conducted are extremely important factors. As your colleague would say, the history of central and eastern Europe is our history. The problem for us British and for us French is that we were Stalin's allies at the end of the War. It took 30 years for the British to admit that Katyn was a Stalinist crime. The perpetrator was not Hitler.
(DE) Mr President, we Social Democrats have been persecuted by every totalitarian and authoritarian regime of the 20th century, whether by the Nazis or by the thugs of Stalin, Franco or Mussolini - the list is long. That is why we not only have no problem with but actually welcome a reappraisal of the crimes under Stalinism. We can only applaud it.
Yet this reappraisal should follow the rules of historical methodology and not be confused with the rules governing criminal court proceedings. We must guard against confusing these matters. It is not a question of counting up the victims or of a re-run of the Nuremberg Trials; this time we are trying an ideology rather than identified criminals.
There are, however, also points at which we must quite clearly say 'no' and we Social Democrats have identified a few of them. We say 'no' to the attempt to establish a new framework for interpreting European history, which emerged from the speeches made by some Members of this House at a conference held on 22 January this year. We are deeply opposed to the view that the extermination of European Jews by the Nazis came from a conception of history that was developed by the Soviet regime. We reject that view.
We reject it all the more firmly because in 2006 we found that another colleague from the same ideological spectrum sent a roundmail to all Members of this House in which he described the two Latvian Waffen-SS divisions as part of the German forces, thereby playing down their role. We reject that interpretation too, especially in connection with the first sentence. We also reject the assertion that the West did nothing to bring about change in what was then the Soviet-ruled part of Europe.
It was the CSCE in Helsinki that first gave the civil rights movements in those countries room to breathe, with the successful and happy result we see today as we welcome representatives from those countries to our House. These are points we insist on and will continue to pursue.
(LV) Mr President, at the European Parliament we are accustomed to talk about common values, about a common and truthful history, but sometimes misunderstandings arise. Commissioner Barrot, I think that you said rightly that in Europe it is still necessary to establish the truth. What we are talking about is reconciliation, but perhaps not to the extent that Mr Cohn-Bendit has proposed. Thank you, though, to Commissioner Frattini for the hearing that was organised. I was able to participate and also on various occasions to speak in the hearing. I think that the debate was pithy. Unfortunately, what was missing was a clear, resolute, focused statement on further action. Unfortunately, Russian representatives repeatedly continued to explain away the crimes committed by totalitarian communism in the territories occupied by the USSR. Russia's reaction is no surprise, but what will the European Union do? Will it continue to maintain double standards? Will it demand the acknowledgement of Nazi crimes in the denial of events or their gross trivialisation in the Member States? Will it demand that custodial sentences of up to three years be imposed? Will it, at the same time, turn a blind eye to the crimes of the USSR's totalitarian regime? Some of the victims of the Soviet totalitarian regime are still alive, but the European Union's position does not offer them any satisfaction - in fact, worse than that, it continues to humiliate them. We are talking about EU citizens. The European Parliament ought to range itself against such injustice. Unfortunately, we repeatedly see the chairs of the political groups deciding not to table a resolution on this issue. Therefore, we cannot have a written record of the thoughts we are expressing here today. Commissioner Barrot, I call upon you not to depart from this important goal, but to strive for a uniform understanding and truthful history in the name of reconciliation. Thank you.
(HU) Mr President, the anti-Ceauşescu uprising in Romania started at my church. I have had painful experience of what communism really is and it is therefore with a sense of satisfaction that I note that the European Union's attention is once again focused on the criminal actions of totalitarian regimes. In cases of crimes against humanity committed in the eras of national socialism and communism the world still applies a double standard. Unlike the case of fascism, there has yet been no trial of communism. Both types of dictatorial regime suppressed freedom, human rights and churches. They crippled the lives of their national minorities. The huge scale of human and social tragedy is common to fascism and communism. Political, historical, human and moral restitution has hardly begun and must be continued. Take the example of Romania and the Tismăneanu report. It is my conviction that, for the regime change begun there in 1989 to be complete, the events of the past must be confronted. Real European integration of former communist countries requires not just truth and restitution but also the condemnation of dictatorship.
Mr President, in just the same way as the Baltic Sea became an internal EU sea in 2004, so the historical experiences of the 10 new Member States that suffered under the totalitarian rule of communism have become an all-European problem.
I absolutely agree with Mr Cohn-Bendit: we need a uniform or common interpretation of our common history. So it is not a question of condemnation; it is a question of moral and political assessment of all the crimes. We are called upon to guarantee that all crimes against humanity, all acts of genocide and classicide and all war crimes should be treated equally. Justice belongs to all citizens of Europe without any exception.
In that sense, I am a bit disappointed with the Commission statement, because the main theme is that the assessment of communist totalitarianism will be an internal affair for every relevant country. I am afraid it is going to deepen double standards, because clearly Nazism and fascism are not considered to be internal matters in any of the EU Member States. Every emergence of neo-Nazism and racism is viewed as a direct threat to the common values of Europe.
So, what do we need to do? There are still tens of millions of living victims of communist regimes, as well as their descendents. As things stand today, they are bound to feel like second- or third-class victims. The famous 'never again' is still not guaranteed for them.
Lastly, this is not a problem of the past. The absence of a political and moral assessment is continuously shaping our present day and is distorting our common future. Could one imagine the return of the Soviet KGB leadership to power in Russia or a revival of communist political forces in Germany if there had been an assessment of the communist system at the end of the Cold War?
(PL) Mr President, Commissioner, I would like to open today's debate with a reminder of the leader of the Polish Socialist Party, Kazimierz Pużak - who may be considered to be a symbol of this debate. Arrested for the first time in the early years of the 20th century, in 1911, Pużak, the leader of the Polish Socialist Party, the leader of the underground Socialist Party during World War II in the struggle against Nazism, and arrested again by the NKVD in 1945, died tragically in a Stalinist prison in Poland on 30 April 1950.
For us Socialists, democracy, the fight for human rights, for the rule of law, and the principles of liberal democracy were always the foundations of politics. This is our inheritance in today's Europe. At the same time, Commissioner, I address you in particular; history is today, regretfully, the subject of manipulation, a kind of crusade, colonisation undertaken by the populist right, by nationalist movements. This creates paradoxical situations where we have the nationalist right which wants historical research, new tribunals, but at the same time opposes the Charter of Fundamental rights as part of European law. An unbelievable paradox, indeed.
Democracy, the rule of law, liberal democracy, these are the foundations of contemporary Europe. The unity of Europe, the Charter of Fundamental rights, the rule of law prevailing all over the world, no acceptance of torture - this is our response stemming from the legacy of the 20th century: the struggle for democracy, the struggle against all manner of dictatorships and against totalitarian regimes.
(Applause)
(PL) Mr President, genocide is defined in international law, and that definition is based on the UN Convention. As a Pole - a citizen of a country afflicted by genocide - I believe that this definition should be expanded by two elements.
It should stress that, as a rule, the purpose of genocide is the liquidation of the feeling of national identity, through the extermination of the intellectual and cultural elites. Poland may serve as an example. During World War II the Germans and the Russians murdered there, in the first instance, the intelligentsia, the professors, the clergy. Secondly consideration should be given to how to punish under international law historical lies, false propaganda, and refusal to acknowledge guilt about genocide. An example here is the attitude of Russia in relation to Stalinist crimes, and also towards the Katyń massacre.
Poland supports the admission of Ukraine to the European Union. However, so that history should not divide but unite, we believe that Ukraine should acknowledge the crimes committed against the Poles and the Jews during World War II - when more than 150 thousands of people died.
The European Union should be an organisation which provides an example of uncompromising fight against genocide to the whole world. This is why, as politicians elected by nations, we should condemn communism as a criminal ideology and a criminal system.
(ES) Mr President, ladies and gentlemen, a memory of historical events is essential for the process of European construction. For this process to be fully successful, it is vital to understand that it represents the elimination of nationalism, totalitarianism, intolerance, autocracy and war, and the establishment of Europeanism, freedom, respect, democracy and peace as the values which govern the way we live together in Europe.
This is the lesson which we must teach the young people of today: the events of the past and the progress of the present, without hiding the crimes and mistakes which had to be overcome and pointing out the sacrifices entailed in overcoming them.
To know our history is the antidote to falling into the same trap twice.
It is only by knowing the truth, the whole truth, that we can move forward. We must firmly denounce the barbarities of our past without diminishing them, much less falsifying them; without falling into the Manichean logic of the Cold War, equating the West with good and Eastern Europe with evil. We will explain that there were democrats and totalitarians, but without hiding the fact that both Western and Eastern Europe had their totalitarians, both equally odious and criminal.
As a Spanish democrat, I sympathise with democrats who were victims of Stalinism in their countries, but I also ask them to show solidarity with those in Spain who lived through the oppression and suffering imposed by the dictatorship of General Franco.
We understand the tragedy of our fellow Europeans in Eastern Europe who went from one form of totalitarianism to another, but they must also understand our tragedy, which entailed maintaining the same criminal form of dictatorship and oppressing our people.
It is only by knowing the truth, the whole truth, that we can move forward. Lastly, we will remember that in Tehran, Yalta and Potsdam, Stalin was not alone; leaders of Western powers shared in his decisions. Therefore everyone had their share of responsibility for the partitioning of Europe and for the oppression, punishment and suffering that many millions of Europeans were to experience at the hands of one totalitarian regime or another.
Certainly central and eastern Europe bear a much greater responsibility for Stalinism, but it is also true that, for my country, the responsibility lay mostly with western democracies who accepted the Franco tyranny established by Hitler and Mussolini as part of their free world and were complicit in his misdeeds.
Mr President, we have achieved much together as a united Europe, and Europe will be that much stronger, and offer greater guarantees of freedom and democracy, the more its construction is founded on an awareness of the progress represented by sharing in a project which identifies and rejects the dark side of our past in order to build a future dedicated to the values which unite us.
(PL) I would like to express my satisfaction that today's debate on the matters related to bloody totalitarian systems has been possible. It is regrettable that the debate is so short and perfunctory. The fact that the usual principle of adopting a suitable resolution has been abandoned provides food for thought.
It is also curious that at various levels within the Union German national socialism, popularly referred to as Nazism, is being considered and mentioned before anything else. International socialism, that is communism, is avoided in silence. These systems were linked not only by their common ideological roots, but also by practical cooperation. Communism has its origins with Rosa Luxemburg, Liebknecht, Marx, Lenin and Stalin, and led to the planned deaths of tens of millions of inhabitants of central eastern Europe. Many bloody crimes, for example the Katyń massacre, are taboo topics to this day, and these crimes may not be called by their proper name, genocide.
The building of a democratic Europe is possible only on the foundations of truth, including the truth about anti-human communist totalitarianism. We owe remembrance and justice not only to the victims of inhuman systems; first of all we owe it to present and future generations so that this situation does not happen again.
(CS) Mr President, the 20th century in Europe was the century of totalitarian and authoritarian regimes, of Nazism and fascism, of communism and its most terrible offshoot, Stalinism, of various right-wing dictatorships in Spain, Portugal, Greece and other countries. The horrors and crimes that are the legacy of these regimes must never be forgotten: I therefore welcome this discussion on the past. However, this discussion should take place on the basis of strictly non-partisan, objective and scientific criteria. Under no circumstances should it be abused for political purposes; unfortunately, this is often the case.
For example, if we look at many of the new Member States of the European Union, including my own country - the Czech Republic - we see continuous attacks on everything left of centre, on everything leftist. Right-wing politicians, journalists and so-called historians, many of whom used to be members of the former communist regime and obtained the title of doctor or engineer from the communist regime's educational establishments, constantly attack social democratic parties as if they were some kind of communist or post-communist parties, in spite of the fact that it was in fact social democrats who, both at home and in exile, fought communism for 40 years. Czech social democrats died in communist prisons; they organised the first anti-communist revolt to take place in the entire former Soviet bloc, in Plzeň on 1 June 1953; they were on the front line of the Prague Spring; they formed the opposition in the 1970s and 1980s. I myself had to go into exile, where one of my jobs was as editor of the Voice of America. In spite of this, the Social Democratic Party is constantly being denounced as a post-communist party.
Commissioner, I would therefore like to know what the Commission intends to do to ensure that the discussion about the past is not abused for present-day political and ideological goals.
(LT) Mr President, it is essential that we talk about the crimes of the totalitarian regimes of Hitler, Stalin and others frankly and honestly - starting with the former Soviet Union and finishing with Spain. The neighbouring countries, especially Russia, Ukraine and Belarus, should sincerely offer to participation as well.
The occupation and annexation of the Baltic states in 1940 was not typical, as it had been attempted to cover it up under the guise of social liberation. This was facilitated by the fact that - let us say that for 14 years Lithuania had been under an authoritarian regime, which had quashed democracy and abolished free elections.
A year ago the European Parliament opened an exhibition in which horrific data were presented by the Genocide and Resistance Research Centre of Lithuania. During the three years of Nazi occupation in Lithuania 240 thousand people were murdered, among them 200 thousand Jews. Over 47 years of Soviet Union occupation nearly 80 thousand Lithuanian people were murdered by the repressive bodies, in exile or in forced labour camps. The immeasurable pain and tragedies behind these numbers must be revealed to Europe.
The actions and principles of Stalin and other communist leaders who encouraged the extermination of millions of people in the name of class struggle were criminal. The communist movement has survived for 160 years and has different faces in different countries; however, all communist regimes were antidemocratic. At the same time, with Eurocommunism gaining strength, resistance to Moscow's dictate was getting stronger too. Let us remember such names as Imre Nagy and Alexander Dubček, the attempts of communists to escape from the vicious circle of dogmas and crimes that other communist party members ruthlessly tried to stifle. Can all the leaders of the Communist Party of the Soviet Union, such as Stalin, Khrushchev, Brezhnev and Gorbachev, be tarred with the same brush? The dictatorial single-party system was destroyed not only by the efforts of dissidents, not even by pressure from the West, but mainly by the activities of the communist party members who strove for change, democracy and the implementation of the human rights.
I doubt that the EU will ever have a common history policy. Nevertheless, it is important to get better acquainted with each country's past so that we are able to appreciate democracy and adopt a brighter future outlook.
(CS) This is an important day, a day of moral satisfaction for all the victims of totalitarian regimes. My father, Štefan Kányai, spent nine and a half years in a Russian gulag. In his book he describes the crushing reality accompanying the cruelty of Stalinism, which is something we must remember! I thank you on his behalf.
I also thank you on behalf of Bishop Ján Vojtaššák, Monsignor Viktor Trstenský, Štefan Putanko, Štefan Janík and thousands of other brave sons of the Slovak nation who were victims of communism.
The Slovak priest František Dlugoš writes the following in one of his books: 'To investigate the events that took place during the 40 years of the communist regime, to find out people's destinies, means revealing the soul of the nation.' Following today's debate, I can add 'the soul of Europe'.
I welcome this debate because examining this unique period in time, and the events that took place during this period, can be very beneficial for us now and in the future.
(LT) Mr President, ladies and gentlemen, for the first time in EU history, with the help of debates on the assessment of totalitarian regimes at EU level, attempts are being made to cause people to consider the crimes of both communism and Nazism to be the terror of totalitarian regimes that caused damage to countries and their people. Public condemnation of the crimes of communism, after equating them with those committed by the Nazis, would have a positive impact on EU law, education and culture.
Crimes committed by the European Nazi regimes have received global damnation, with Nazi parties being banned and Nazi propaganda being punishable by law. At the same time the damage inflicted by communist regimes has not yet been properly ascertained. Some European countries still have legal communist parties.
Lithuania is calling on the EU Member States to prepare official reports on the damage caused by crimes committed by totalitarian regimes, particularly Stalinism, and to ask the inheritor of the Soviet Union's obligations - the Russian Federation - to compensate this damage. Lithuania has evaluated the damage inflicted during half a century of Soviet occupation at LTL 80 billion. Europe should show its solidarity in demanding that those responsible for the damage compensate the EU Member States, as Nazi crime perpetrators have been made to do.
Vice-President of the Commission. - (FR) Mr President, I would like to thank all MEPs who have taken part in this debate, at what is clearly a critical stage. We have heard some particularly moving accounts of past events which some of you have experienced at first hand.
I should very much like to clear up any misunderstandings. In the case of Mr Beazley, in particular, I do think that there has been a misunderstanding. I made a speech that had been prepared for me, but I have to say that I may well have been misunderstood. Every Member State has responsibilities, it has to be said. However, the Union most certainly does intend to face up to its responsibilities. We want the truth, we want the whole truth, and if the Commission opened the debate - it was my colleague, Franco Frattini, who opened the debate at the hearing - it is precisely because we want to get to the bottom of the truth. This must be made quite clear. We want not only each Member State to be held individually responsible for honouring this duty to remember, but also all EU citizens to feel a sense of solidarity and involvement in the tragic events that have taken place in some of our Member States. In this respect, I would like to say, and, in fact, I did say in my opening statement, that I am aware that, in the west especially, we have not always grasped the full extent of the atrocities and heinous crimes experienced by our friends from those Member States that have been subjected to various forms of occupation and have lived under Stalinist occupation.
Therefore, I have come here today, in person, because I would like to reassure you that the Commission will continue this discussion and will ensure that it provides the basis, in particular, for the study that we are going to carry out in order to look at how the various laws and practices have actually been applied in the Member States with a view to remembering totalitarian crimes.
Obviously, the Council statement does not refer specifically to Stalinist crimes but speaks generally of totalitarian regimes. However, it is quite clear from the context in which this statement was adopted, particularly in the Member States that were behind it, that the issue of remembering Stalinist crimes lies at the very heart of this process. I believe that this has to be said, and, when I opened this debate, I emphasised that any form of totalitarism, any totalitarian regime that has resulted in a denial of the human person and his fundamental rights, is totally unacceptable. In this regard, and some of you have emphasised this point, knowledge about experiences of other types of totalitarian regimes may be helpful in identifying the means by which the very acts of abuse and barbarism that you have condemned actually came about.
I therefore believe that this study must be very broad in scope and clearly should not disregard any form of totalitarism. Nor should this debate provide an opportunity for base political exploitation. The Commission is naturally aware of this risk, but were the European Union to remain silent on the tragic past of some of our Member States, this would serve only to increase such a risk and to create a great divide between the new and the old Member States. This is why we must move forward together.
Therefore, Mr President, I should just like to ask what, essentially, is the purpose of all this? It is so that we may guard against any form of revisionism, any historical untruth.
Secondly, we must also, by remembering, prevent these totalitarian regimes from returning to haunt us. Finally, we have a duty of reconciliation that is clearly associated with this approach. However, I would also urge that we must look to the future, and some have emphasised the need to move towards the introduction of a directly binding European law to prevent these totalitarian regimes from ever returning to haunt us.
I should like to reassure you, ladies and gentlemen, that, quite apart from these few words of response, I am personally entirely convinced that we all, as Europeans, have a collective duty of solidarity to establish the truth, our truth as Europeans, without disregarding or diminishing the crimes that have been committed under various totalitarian regimes. In this respect, I believe that our friends from Eastern Europe need especially to appreciate that we are committed to seeking the truth and will not rest until it is known.
The debate is closed.
Written statements (Rule 142)
in writing. - (FI) Mr President, the most precious gift we have from our examination of history is events we know about - facts. The more facts we know about, the better. Interpretation is always a separate process. Everyone should be able to examine and interpret the events that have taken place; that is an ingredient in freedom of speech. Political history can rarely be symmetrical in terms of its content but the effort has to be made. There are still many areas left unexplored in recent history, thanks partly to political correctness. Dictatorships and dictators get very special treatment. The crimes of the Nazis deserve no understanding, but communism should not be earning any bonus points either.
in writing. - (ET) On 8 April the public hearing held by the Slovenian Presidency and the European Commission dealt with an extremely important topic for the European Union.
In the 20th century Europe lost millions of intellectuals and enterprising citizens because of totalitarian regimes. The wounds that were inflicted on our history have not healed to this day.
The dictator of the Soviet Union, Joseph Stalin, wiped my homeland and the other Baltic countries from the map. For half a century we were not allowed to have our own national anthems or flags; and our capital city was Moscow.
Stalinism and Nazism evolved together and divided Europe with an iron curtain. Hitler and Stalin's brutality knew no national borders.
As a Social Democrat I condemn dictatorships whatever their guise. I also stress that Stalinism and Nazism served as direct examples for other totalitarian ideologies.
Metaxas, Franco, Mussolini, Salazar and a host of lesser dictators perpetrated crimes of their own, following Hitler and Stalin's brutality. Their scope remained within the borders of their own countries and for that reason the countries concerned should have responsibility for establishing the true cost.
An awareness and the study of each other's history is essential so that the citizens of the countries of Europe can start to develop an awareness of the fact that they are also European citizens. We need an assessment, based on shared values, of the crimes committed by the Communist Party of the Soviet Union and the KGB.
Soon, seventy years will have passed since the conclusion of the Molotov-Ribbentrop Pact. The atrocities of Stalin's apparatus of coercion are still not viewed on a par with Hitler's war machine.
As a first step on behalf of common approach to history I would urge our governments to designate 23 August as a Europe-wide Day of Remembrance for the victims of Stalinism and Nazism.
in writing. - (ET) Unfortunately it is a fact that although nearly all westerners are aware of the concentration camps of Nazi Germany, most of them have heard nothing about the gulags. A survey recently conducted in Sweden among 15-20 year-olds showed that their basic knowledge of communism is very poor, almost non-existent. A study showed that 90% of Swedes have never heard of the gulags, while 95% knew what Auschwitz was.
Unfortunately, my father had experience of both types of camp and therefore I cannot accept the idea that the suffering under the Soviet regime can be considered second-rate, as if there is a fear that talking about it reduces the significance of the crimes of Nazism. That attitude must be changed. This is not always the simplest of matters for the Socialist Group in the European Parliament as several of the parties within it have a communist past. Awareness-raising in the Socialist Group is therefore of even greater importance.
I remember debates on this same issue when the Council of Europe Parliamentary Assembly, of which I was a member, condemned the crimes of communism a couple of years ago. At the time I was one of the people who took the floor and, thanks obviously to the fact that there are so many countries within that organisation with experience of the Soviet regime, condemnation was achieved more quickly than in the European Parliament.
I am entirely convinced that if the European Union truly espouses its own declared values, it must very clearly express its attitude to the past in terms of those values. This is not to rewrite the past, as several critics of this matter have claimed. It is to establish the historical truth.
in writing. - (PL) In the 20th century Europe has experienced many acts of genocide. Some of these acts are spoken of much and often, whilst others are shrouded in silence. In the press we read most frequently about the Nazi and communist genocides.
One act of genocide over which there is permanent silence is the murder of hundreds of thousands of Jews, Poles and Ukrainians in Polish territory under German occupation during World War II, perpetrated by Ukrainian nationalists from the so-called Ukrainian Insurgent Army. A significant part of the cadres of this Army served earlier in Nazi SS units. This genocide had the character of genocidum atrox, savage murder, perpetrated with extreme cruelty. The total population inhabiting a specific territory was annihilated. The victims were put to death and parts of their bodies were cut off or ripped out. At present people who participated in these murders are seeking ex-combatant status in Ukraine.
I wish to stress that nothing can justify genocide, not even an attempt to gain freedom and sovereignty for one's own nation.